


EXHIBIT 10.62

 

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

 

 

 

 

 

 

 

 

 

Affymetrix Instrument Agency Agreement

 

F. Hoffmann-La Roche Ltd.


and


Affymetrix, Inc.

 

dated

 

January 29, 2003

 

--------------------------------------------------------------------------------


 

 

CONTENTS

 

I.

Introduction.

 

II.

Common Terms and Definitions

 

III.

Appointment; Licenses.

 

IV.

Payments.

 

V.

Supply of Affymetrix Instruments.

 

VI.

Covenants

 

VII.

Term and Termination.

 

VIII.

Warranty and Warranty Disclaimers.

 

IX.

Limited Liability.

 

X.

Indemnity.

 

 

 

 

Annex 1:

Form of Customer Service Provider Addendum

 

Annex 2:

Current Affymetrix Instrument Service Level Packages

 

Annex 3:

Software Maintenance Terms and Conditions

 

 

 

 

i

--------------------------------------------------------------------------------


 

 

 

AFFYMETRIX INSTRUMENT AGENCY AGREEMENT

 

January 29, 2003

This AFFYMETRIX INSTRUMENT AGENCY AGREEMENT (the “Agreement”) is effective as of
the date first written above (“Effective Date”) between Affymetrix, Inc., a
Delaware corporation (“Affymetrix”), and F. Hoffmann-La Roche Ltd. ( “Roche”).

 

I.                                     Introduction.

(a)           As part of the Collaboration, Affymetrix and Roche desire to enter
into an agreement whereby Affymetrix will appoint Roche as its nonexclusive
distributor of Affymetrix Instruments, together with the documentation, software
and other materials therefore, to purchasers of Diagnostic Products sold by
Roche or its Affiliates in the Unserved Territory.

(b)           In consideration of the mutual covenants and promises contained in
this Agreement, Affymetrix and Roche agree as follows:

II.            Common Terms and Definitions.

(a)                                  Common Terms.

(i)    Unless otherwise defined herein, all capitalized terms shall have the
meanings set forth in the Common Terms Agreement, dated as of even date
herewith, between Affymetrix and Roche (the “Common Terms Agreement”).

(ii) This Agreement shall be governed by and subject to the provisions contained
in the Common Terms Agreement, in accordance with its terms.

(b)           Definitions.

(i)    “Commission” shall have the meaning set forth in Section IV(a).

(ii)   “Termination Date” shall have the meaning set forth in Section VII(a).

III.                             Appointment; Licenses.

(a)           Affymetrix Instrument Distribution Rights.  Subject to the terms
and conditions of this Agreement, during the term of this Agreement, Affymetrix
hereby appoints Roche as its nonexclusive agent for distribution of Affymetrix
Instruments, together with the documentation, software and other materials
therefore (whether developed by Affymetrix, Affymetrix’ Affiliates or Third
Parties on behalf of Affymetrix or its Affiliates) to Roche Customers. 
Notwithstanding the foregoing, Roche shall only have the right to distribute
Affymetrix Instruments to Roche Customers located in and taking delivery in an
Unserved Territory.

 

--------------------------------------------------------------------------------


 

(b)           Technology Licenses.

(i)    Except to the extent expressly and unambiguously set forth herein,
Affymetrix retains all rights and licenses with respect to the Affymetrix
Instruments and software, and Roche has no right to use any Affymetrix
Instrument or related software for its own purposes except to solicit orders and
otherwise exercise its rights and fulfill its obligations hereunder.  Subject to
the terms and conditions of this Agreement, Affymetrix hereby grants to Roche
and its Affiliates a limited, [***] license to solicit orders of Affymetrix
Instruments and software within an [***], and otherwise fulfill its obligations
hereunder, in accordance with the provisions of Section III(a) above (including
the normal implied license to end-users associated with the sale of such
Affymetrix Instruments and software).  Notwithstanding the foregoing, Roche
shall have no right to, and will not (i) import, Sell, distribute, have Sold or
otherwise transfer or dispose of Affymetrix Instruments or software alone or
bundled with any products or services except with any Diagnostic Products or
other Affymetrix Instruments developed to accompany Diagnostic Products, (ii)
make or have made Affymetrix Instruments or components thereof, (iii) distribute
Affymetrix Instruments or software to Roche Customers located in or taking
delivery in any Affymetrix Territory or (v) reverse engineer any Affymetrix
Instrument or software.  Affymetrix and its Affiliates agree to grant to Roche
Customers purchasing Affymetrix Instruments and software the normal implied
license thereon associated with such purchase.

(ii)   Affymetrix agrees to provide all post-sale training, installation,
technical support and service for Affymetrix Instruments to Roche Customers
located in an Unserved Territory on substantially similar terms and conditions
as Affymetrix or its Affiliates offer such support and services to their
respective customers of Affymetrix Instruments, provided that (a) to the extent
that Roche Customers desire post-sale training, installation, technical support
or services for Affymetrix Instruments, Roche Customers shall enter into the
required agreements with Affymetrix or its Affiliates directly to obtain such
services, (b) the prices of such services will be increased on commercially
reasonable terms on a case-by-case basis to reflect the fact that Affymetrix
does not have distribution channels or personnel located in any of the Unserved
Territories and (c) response times will be lengthened on a case-by-case basis to
account for the time it will take Affymetrix to get support personnel to an
Unserved Territory.  Affymetrix shall have no obligation to provide any direct
sales, training, installation, contract negotiation or support services to Roche
or any Roche Affiliate.

(c)           Labeling. All Affymetrix Instruments, software and related
promotional or instructional materials shall not be altered by Roche or its
Affiliates in any manner without Affymetrix’ prior written consent and shall
bear the Designations and regulatory labels and markings required by Affymetrix
and/or its suppliers.  Notwithstanding the foregoing, Affymetrix shall label
Affymetrix Instruments, software, documentation and other materials therefor,
appropriately under applicable regulations in order to permit Roche’s sale of
such products and instruments to Roche Customers in accordance with this
Agreement.

(d)           Method of Marketing.  Roche (and its Affiliates’) marketing of
Affymetrix Instruments must be at Affymetrix’ then-current prices to its
customers (without additional markup) and shall be sold pursuant to and be
accompanied by Affymetrix’ standard terms and conditions (as provided by
Affymetrix to Roche and which may be amended from time to time by Affymetrix in
Affymetrix’ sole and absolute discretion).  Notwithstanding the foregoing,
Affymetrix and its Affiliates agree to grant to any Roche Customer who purchases
Affymetrix

 

 

2

--------------------------------------------------------------------------------


 

Instruments, software and related materials the normal implied license thereon
associated with such sale.  To the extent Roche becomes aware that any Roche
Customer is violating Affymetrix’ terms and conditions of sale (as agreed by
such Roche Customer), including but not limited to, the terms and conditions set
forth on Annex 1 and Annex 2 hereof, Roche shall use its commercially reasonable
efforts to notify Affymetrix of such Roche Customer conduct, but in any event
Roche shall have no liability for such Roche Customer conduct absent Roche
inducement to cause such violation or Roche’s participation in such violation.

(e)           Product Modification or Discontinuation.  Affymetrix shall add
Affymetrix Instruments from time to time to the list of Affymetrix Instruments
attached as Exhibit C to the Common Terms Agreement as Affymetrix introduces new
Affymetrix Instruments. Affymetrix reserves the right to materially modify or
discontinue any Affymetrix Instrument at any time with 90 days prior written
notice to Roche after (i) fulfilling any orders already submitted to Affymetrix
under this Agreement for such discontinued Affymetrix Instrument and (ii)
agreeing to continue to supply any ongoing clinical trial or development program
then in progress utilizing an Affymetrix Instrument sold under this Agreement
(for the stated duration of such clinical trial or development program),
provided, however that Affymetrix shall only be obligated to continue supplying
ongoing clinical trials or development programs lasting longer than 12 months
from the date of first sale of Affymetrix Instruments under this Agreement for
which Roche has given its prior written consent, such consent not to be
unreasonable withheld.  Notwithstanding the foregoing, Affymetrix may materially
modify or discontinue the supply of any Affymetrix Instrument if the
discontinuation is as a result of a legal requirement or due to potential harm
or detriment to an end-user of the discontinued Affymetrix Instrument.

IV.                             Payments.

(a)           Commission.  Roche shall receive a [***] percent ([***]%)
commission on [***] less [***], [***] (to the extent such [***] are invoiced
separately by end-users’ distributors or agents) and [***] (the “Commission”) of
Affymetrix Instruments distributed pursuant to Section III above.  Payment for
Affymetrix Instruments sold by Roche or its Affiliates pursuant to this
Agreement shall be made by Roche’s Customers directly to Affymetrix or its
Affiliate.  Affymetrix shall make quarterly payments for the relevant quarter
equal to the aggregate amount of Commissions on Affymetrix Instruments sold
under this Agreement.  Such payment and a payment report in form reasonably
satisfactory to Roche detailing the computation of the preceding quarter’s Gross
Sales and the Commission for that quarter, including the Affymetrix Instruments
sold, the Gross Sales associated therewith, Commissions earned and payments made
(and any credits or offsets taken), shall be remitted to Roche within 60 days
following the end of such quarter.  Commissions shall be earned by Roche upon
Affymetrix’ (or its Affiliate’s) invoicing of Roche Customers hereunder for
sales of Affymetrix Instruments and software.  Payment shall be made for the
preceding quarter at the time the payment report is made. If Roche receives any
payment for Affymetrix Instruments distributed under this Agreement, Roche shall
remit promptly the full amount of such payment to Affymetrix in full so that
Affymetrix may properly account for payment of such sale.

(b)           Interest.  Late payments shall bear interest at the lower of: (i)
the Bank of America prime rate or (ii) the maximum rate allowed by law.

 

3

--------------------------------------------------------------------------------


 

(c)           Records and Audit Rights.  Each Party shall, on behalf of itself
and its Affiliates, keep, in the English language, complete and accurate
records, sufficiently detailed to document and confirm amounts payable under
this Agreement, and shall maintain such records for at least three years.  Each
Party shall have the right to hire an independent certified public accountant to
inspect all records of the other Party required to be kept or submitted by the
other Party pursuant to this Agreement (which accountant shall be reasonably
acceptable to the other Party and shall keep all information confidential,
except to disclose the fact and amount of any discrepancies); provided: (i) such
audit is conducted during normal business hours, (ii) such audit is conducted no
more often then once per year, (iii) such audit is conducted only after the
auditing Party has given 30 days prior written notice and (iv) the audited Party
has the ability to review the accountant’s report on any discrepancies to
confirm the report does not contain any other Confidential Information.  The
audited Party shall, at its own expense, make such records (or copies thereof)
available to the accountant at a single location in the U.S.  The auditing Party
shall bear the full cost and expense of such audit, unless a discrepancy in
excess of 5% in favor of the auditing Party is discovered, in which event, the
audited Party shall bear the full cost and expense of such audit.  Regardless of
the amount of discrepancy discovered, all discrepancies (and interest thereon at
the rate set forth in Section IV(b)) shall be immediately due and payable.

V.                                 Supply of Affymetrix Instruments.

(a)           Affymetrix Instruments.  Roche shall provide notice of potential
orders of Affymetrix Instruments from Affymetrix to be distributed pursuant to
Section III(a) hereof.  Such Affymetrix Instruments shall be purchased pursuant
to order notices provided to Affymetrix on Affymetrix’ then-current terms and
conditions, and Affymetrix will fill such orders with not less than the priority
afforded any other purchaser.  Roche may only market such Affymetrix Instruments
that Affymetrix or its Affiliates have made available for commercial sale.   All
order notices shall specify the name and delivery address of the Roche Customer
purchasing such Affymetrix Instruments.  Upon receipt of such order notice,
Affymetrix shall provide Affymetrix’ standard documentation for Affymetrix
Instruments (including, without limitation, Affymetrix’ customary terms and
conditions) directly to the purchaser.  All contracts for Affymetrix Instruments
purchased shall be entered into between Affymetrix and the purchaser directly,
except that payment for Affymetrix Instruments sold by Roche or its Affiliates
pursuant to this Agreement shall be made to Affymetrix or its Affiliates.  Roche
shall assist Affymetrix in collecting payment for sales made by Roche
hereunder.  Affymetrix shall provide to recipients of the Affymetrix Instruments
distributed pursuant to this Agreement the option to trade such Affymetrix
Instruments or components thereof for replacement instruments newly developed by
Affymetrix, its Affiliates or Third Parties on Affymetrix’ behalf from time to
time if, and on the same terms as are, offered to Affymetrix’ end-users of such
Affymetrix Instruments generally from time to time.

(b)           Confirmation.  Within five (5) business days of receipt of each
order notice from Roche, Affymetrix will send Roche a confirmation setting forth
the quantity of each Affymetrix Instrument that will be supplied and Affymetrix’
estimated delivery date. Except for terms related to the specific order notice
(such as quantity and delivery dates), no order notice or confirmation or other
documentation shall vary the terms and conditions of this Agreement unless
agreed to in writing signed by both Parties. Affymetrix shall have no liability
for delays in filling any order notice filled pursuant to Section V(a).

 

4

--------------------------------------------------------------------------------


 

(c)           Packing and Shipping.  Sales of Affymetrix Instruments shall only
be permitted as packaged by Affymetrix (with no portion of the package
obscured).  Affymetrix will deliver the Affymetrix Instruments directly to Roche
Customers at the address supplied by Roche in its order notice.  Affymetrix
Instruments will be packed in Affymetrix’ standard shipping packages and shipped
to the address specified by Roche in its order notice in accordance with quality
assurance and packaging procedures determined by Affymetrix from time to time. 
If a particular Affymetrix Instrument requires any packaging, process or
procedure other than those Affymetrix utilizes for its catalog, non-custom
designed Affymetrix Instruments, Affymetrix shall perform such packaging,
processes or procedures at Roche’s request, so long as Affymetrix determines
such packaging, process or procedures to be commercially reasonable.  Any such
requests shall be provided at [***] on a [***] plus [***] (provided, however,
that modifications to labeling done primarily for regulatory purposes shall not
be deemed a packaging change or process that would trigger any [***] pursuant to
this provision).

Deliveries of Affymetrix Instruments will be F.O.B. Affymetrix’ facility or the
facility of its sales representative. Affymetrix will ship via a carrier
selected by Roche. Title and risk of loss or damage for deliveries will pass to
the Roche Customer upon actual delivery of the Affymetrix Instruments to the
carrier for shipment to the Roche Customer.  Roche or the Roche Customer will
advise Affymetrix in writing if Roche’s Customer desires insurance on any
shipments of Affymetrix Instruments.  Affymetrix will pay all shipping costs,
duties, insurance and sales taxes and will invoice Roche Customers directly for
such amounts, requesting payment to be remitted to Affymetrix.

 

(d)           Order Modifications.  Roche may increase, decrease, cancel,
re-schedule or otherwise modify any order accepted by Affymetrix only with the
written approval of Affymetrix.  Roche acknowledges that Affymetrix may impose a
reasonable and customary charge for any modification of an order that it
approves.

(e)           Literature. Affymetrix shall provide to Roche the quantities of
marketing literature for Affymetrix Instruments reasonably requested by Roche at
[***] for such marketing literature.  Affymetrix will also endeavor to provide
at specified prices a limited number of service notes, special jigs or tools or
test equipment, and service documentation and periodic service bulletins
specific to the Affymetrix Instruments currently offered by Affymetrix.
Affymetrix shall identify specific technical support and service engineering
points of contact at Affymetrix.

(f)            Software Maintenance and Upgrades.  Notwithstanding anything to
the contrary in this Agreement, Annex 3 hereto shall govern the terms of all
software maintenance and upgrades.

VI.           Covenants.  Roche and Affymetrix covenant to one another as
follows:

(a)           Training of Personnel by Roche.  Roche will ensure that its sales
personnel, support personnel and other representatives are knowledgeable with
respect to the Affymetrix Instruments.  Roche shall, at its own expense, send
representatives as Roche determines necessary to Affymetrix’ facility in Santa
Clara, California, or another Affymetrix-designated

 

5

--------------------------------------------------------------------------------


 

location, for up to thirty (30) days of training and proficiency certification
including without limitation general product overviews, product positioning and
customary terms and conditions, provided that Roche shall pay all travel related
expenses of its representatives who participate in such training. Affymetrix
shall provide additional training to Roche personnel at Affymetrix’ then-current
rates (not to exceed thirty (30) working-days per year). Affymetrix Instrument
applications support training shall be provided at no charge, provided that
Roche shall pay all travel related expenses.

(b)           Compliance.  Each Party will maintain compliance with all laws,
rules, codes, regulations and other legal requirements applicable to the
Affymetrix Instruments distributed under this Agreement, in accordance with the
regulatory approach and requirements determined by Affymetrix for such
instruments.  Roche agrees to only distribute Affymetrix Instruments in
accordance with applicable regulatory requirements.

(c)           Communications with Authorities.  Each Party will immediately
notify the other Party of any adverse or unexpected results with or before an
Authority or any actual or potential action of an Authority relevant to an
Affymetrix Instrument of which the first Party becomes aware.  In the event an
Authority raises issues regarding this Agreement, the Parties will use their
reasonable commercial efforts to satisfy the Authority’s concerns without any
change to this Agreement.  If an Authority cannot be satisfied without any
change to this Agreement, each Party will work with the other Party, reasonably
and in good faith, to attempt to achieve mutually acceptable resolution that
does not materially compromise either Party’s rights and that changes this
Agreement to the minimum extent necessary. Each Party agrees promptly to provide
the other Party with copies of all correspondence to or from an Authority and
summaries of oral dealings with such Authority.

(d)           Export Control.  Each Party agrees that distribution of the
Diagnostic Products and Roche Instruments under this Agreement shall comply with
applicable U.S. export control laws, rules and regulations, including but not
limited to, the U.S. Export Administration Act, the U.S. International Emergency
Economic Powers Act, the U.S. Trading with the Enemy Act or any other similar
law, rule or regulation imposing restrictions on U.S. trade with foreign
countries.

(e)           Assignment of Modification By Roche to Affymetrix.  Roche will
assign to Affymetrix, without the payment of any additional consideration to
Roche, any and all modifications, design changes, or improvements of the
Affymetrix Instruments, such that Affymetrix will have all rights to use,
incorporate and otherwise exploit such modifications, design changes, or
improvements in connection with the Affymetrix Instruments.

(f)            Significant Problems.  Each Party will keep the other Party
informed as to any significant problems encountered with the Affymetrix
Instruments that relate to components or products supplied by the other Party
and any solutions arrived at for those problems, and will communicate promptly
to the other Party any and all material modifications, design changes or
improvements of the Affymetrix Instruments suggested by any customer or by any
employee or agent of such Party, as long as such disclosures do not violate any
existing confidentiality obligations that such Party has to any Third Party, and
such Party shall use reasonable efforts to obtain the right to disclose such
information; and the receiving Party will, within a reasonable

 

6

--------------------------------------------------------------------------------


 

time after receiving any information about problems with the Affymetrix
Instruments, inform the other Party of the steps (if any) that the receiving
Party intends to take with respect to such problems.

(g)           Potential Infringement.  Each Party will notify the other Party
of: (i) any potential infringement of any of such other Party’s Intellectual
Property of which it becomes aware; (ii) any potential infringement by any Third
Party of any of the Intellectual Property incorporated in, embodied by or relied
upon to manufacture a Affymetrix Instrument; or (iii) any potential infringement
by an Affymetrix Instrument of any Intellectual Property owned or asserted to be
owned by a Third Party of which it becomes aware.  Either Party’s notice under
this Section V(g) shall be Confidential Information and shall not be disclosed
to the alleged infringer or any other party without the other Party’s prior
written consent.

VII.                         Term and Termination.

(a)           Term. Unless terminated earlier as provided herein, this Agreement
shall commence on the Effective Date and shall terminate on December 31, 2020
(the “Termination Date”).

(b)           Early Termination without Cause.  Roche shall have the option of
terminating this Agreement in its entirety effective on either December 31,
2007, June 2, 2013 or any date after June 2, 2013 but prior to the Termination
Date by written notice to Affymetrix (“Early Termination Notice”) as provided
herein.  An Early Termination Notice must be provided at least one prior to
early termination.  If Roche terminates effective as of June 2, 2013 or any time
thereafter, Affymetrix shall continue to provide Affymetrix Instruments and
related materials as set forth herein through the end of the year following the
date such Early Termination Notice was provided.

(c)           Termination for Cause.  This Agreement may be terminated in its
entirety by a Party for cause immediately upon the occurrence of any of the
following events:

(i)    If the other ceases to do business, or otherwise terminates its business
operations;

(ii)   If the other Party materially breaches any material provision of this
Agreement and fails to cure such breach within 180 days of written notice
describing the breach and the intent of such Party to terminate if such breach
is not cured within such period (provided, however, that nothing in this
subsection shall prevent a Party from seeking immediate, injunctive relief where
appropriate to protect Confidential Information, such Party’s proprietary or
intellectual property rights or otherwise for any reason to mitigate damages);
or

(iii)  If the other Party shall seek protection under any bankruptcy,
receivership, trust deed, creditors arrangement, composition or comparable
proceeding, or if any such proceeding is instituted against the other Party (and
not dismissed within 90 days).

(d)           Effect of Termination.  Sections IV (Payments), VII (Term and
Termination), VIII (Warranty), IX (Limited Liability) and X (Indemnity), all
rights to payment in effect through the final termination date of this Agreement
pursuant to Section VII (Term and

 

7

--------------------------------------------------------------------------------


 

Termination), the Common Terms Agreement, remedies for breaches or any other
provision that, by its terms, survives termination shall survive termination of
this Agreement. Obligations of the Parties under firm orders for purchase and
delivery of Affymetrix Instruments at the time of such termination shall remain
in effect, except that in the case of termination under Section VII(c), the
terminating Party may elect whether obligations under firm orders will remain in
effect; provided, however, that Affymetrix will not be obligated with respect to
any delivery dates (for firm orders or otherwise) more than thirty (30) days
after the effective date of termination if the reason for termination is due to
a breach by Roche, or more than one hundred eighty (180) days after such
termination. Each Party will promptly return or destroy all Confidential
Information of the other in accordance with Section II(f) of the Common Terms
Agreement. Termination is not the sole remedy under this Agreement and, whether
or not termination is effected, all other remedies will remain available.

VIII.                     Warranty and Warranty Disclaimers.

Affymetrix warrants only to Roche that the Affymetrix Instruments will conform
in all material respects to Affymetrix’ then-current standard customer warranty
included in Affymetrix’ applicable customer sales agreement. Such warranty does
not apply to units that have been mishandled, mistreated or used or maintained
or stored other than in conformity with Affymetrix’ instructions.  The
warranties to Roche Customers for Affymetrix Instruments distributed shall be as
set forth in the terms and conditions of such sales agreement.

EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, AFFYMETRIX DOES NOT WARRANT THE
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE AFFYMETRIX
INSTRUMENTS OR PERFORMANCE OR NON-INFRINGEMENT THEREOF, DOES NOT MAKE ANY
WARRANTY, EXPRESS, IMPLIED OR OTHERWISE, WITH RESPECT TO AN AFFYMETRIX
INSTRUMENT, OR ITS SPECIFICATIONS, SUPPORT, SERVICE OR ANYTHING ELSE, AND DOES
NOT MAKE ANY WARRANTY OF ANY KIND TO ROCHE’S CUSTOMERS OR AGENTS. AFFYMETRIX HAS
NOT AUTHORIZED ANYONE TO MAKE ANY REPRESENTATION OR WARRANTY OTHER THAN AS
PROVIDED ABOVE.

 

IX.                            Limited Liability.

EXCEPT IN CONNECTION WITH SECTION II (CONFIDENTIALITY) OF THE COMMON TERMS
AGREEMENT OR AMOUNTS PAYABLE UNDER SECTION VIII (WARRANTY) OR SECTION IX
(INDEMNIFICATION) OF THIS AGREEMENT, NEITHER PARTY WILL BE LIABLE WITH RESPECT
TO ANY SUBJECT MATTER OF THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT
LIABILITY, OR OTHER LEGAL OR EQUITABLE THEORY FOR ANY  PUNITIVE, MULTIPLE OR
EXEMPLARY DAMAGES, OR LOST PROFITS.

 

X.                                Indemnity.

(a)           Indemnification by Affymetrix from Infringement.  Affymetrix shall
indemnify, defend and hold harmless the Roche Indemnitees from and against
liability resulting from any Third Party Claim of infringement of any patent
(other than Roche patents, patents of any Roche

 

8

--------------------------------------------------------------------------------


 

Affiliate or patents of Genentech or Chugai) by Affymetrix Technology
incorporated into Affymetrix Instruments, provided Affymetrix is promptly
notified of any and all threats, Claims and proceedings related thereto and
given reasonable assistance and the opportunity to assume sole control over the
defense and all negotiations for a settlement or compromise; provided, however,
that Affymetrix will consult with Roche if a proposed settlement or compromise
could reasonably be interpreted to impact the benefits that Roche receives under
this Agreement in a materially negative manner; and, provided further, that
Affymetrix will not be responsible for any settlement it does not approve in
writing. The foregoing obligation of Affymetrix does not apply with respect to
Affymetrix Technology used in Affymetrix Instruments: (W) not supplied by
Affymetrix; (X) made in whole or part in accordance to Roche specifications or
requests, to the extent the infringement was caused thereby; (Y) which are
modified by Roche or any Third Party after shipment by Affymetrix, if the
alleged infringement relates to such modification; or (Z) combined, processed or
used with other products, processes or materials including Roche Technology,
where the alleged infringement relates to such combination, process or use. 
Roche shall indemnify Affymetrix Indemnitees and its officers, directors, agents
and employees from all damages, settlements, attorneys’ fees and expenses
related to a Claim of infringement or misappropriation excluded from Affymetrix’
indemnity obligation by the immediately preceding sentence.

Where Roche facilitates or fails to stop (to the extent within its power)
allegedly infringing activity after being notified thereof or after being
informed of modifications that would have avoided the alleged infringement, the
foregoing indemnification provisions will apply but Affymetrix will not need to
pay any settlement, judgment, or other amounts attributable to events occurring
after giving such notice to Roche.

(b)           Indemnity Relating to Products.  Affymetrix shall indemnify,
defend and hold harmless the Roche Indemnitees from and against any and all
Damages based upon or arising out of the marketing, sale or use of Affymetrix
Instruments, including product liability, other than Damages caused by the
marketing activities of Roche, including changing labeling, or resulting from
breach of this Agreement. Roche shall indemnify, defend and hold harmless the
Affymetrix Indemnitees from and against all Damages based upon or arising out of
the import, sale or use of Affymetrix Instruments other than as pertains to
Affymetrix Technology as set forth above.

(c)           Conditions of Indemnification.  If either Party proposes to seek
indemnification from the other under the provisions of this Section X, it shall
notify the other Party within 15 days of receipt of notice of any Claim and
shall cooperate fully with the other Party in the defense of such claims or
suits. The indemnified Party shall cooperate with the indemnifying Party (at the
indemnifying Party’s expense) in all respects in connection with the defense of
any such Claim.  The indemnifying Party shall, upon written notice from the
indemnified Party of a Claim, undertake to conduct all proceedings or
negotiations in connection with the Claim, assume the defense thereof, and all
other required steps or proceedings to settle or defend any such Claim,
including the selection of counsel that shall be approved by the indemnified
Party, which approval shall not be unreasonably withheld, and payment of all
reasonable expenses.  The indemnified Party shall have the right to employ
separate counsel and participate in the defense at the indemnified Party’s sole
expense.  If the indemnifying Party fails to defend or settle in good faith any
Claim as provided above, then the indemnified Party shall have the right to take
over sole control of the defense of the Claim and all negotiations for its
settlement or

 

9

--------------------------------------------------------------------------------


 

compromise, provided that the indemnifying Party shall be liable for (and shall
pay as they become due) all costs and expenses (including attorneys’ fees)
reasonably incurred by the indemnified Party in its defending or negotiating
settlement of the Claim.  Notwithstanding the foregoing, the Party primarily
responsible for handling the Claim (as determined above) will first obtain the
prior written consent of the other Party for any settlement of a Claim that (i)
does not include a complete release of the other Party from all liability with
respect thereto, (ii) compromises the rights of the other Party, or (iii)
imposes any restrictions on the other Party.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.

 

AFFYMETRIX:

 

ROCHE:

 

 

 

Affymetrix, Inc.

 

F. Hoffmann-La Roche Ltd.

 

 

 

 

 

 

By:

/s/ Barbara A. Caulfield

 

By:

/s/ Heino von Prondzynski

 

Name: Barbara A. Caulfield

 

Name: Heino von Prondzynski

 

Title: Executive Vice President and General Counsel

 

Title: Head, Diagnostic Division

 

 

 

 

 

 

By:

/s/ Gregory F. Heath

 

 

 

Name: Gregory F. Heath

 

 

 

Title: Head, Business Development and Licensing

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

FORM OF CUSTOMER SERVICE PROVIDER ADDENDUM

 

[See attached]

 

--------------------------------------------------------------------------------


 

Affymetrix Instrument Service Terms and Conditions

1.             General. This agreement (“Service Contract”) is made and entered
into by and between [Affymetrix] (“Affymetrix”) and the customer (“Customer”)
identified on the related purchase order for the provision of the services
described on the related Affymetrix quote pertaining to Affymetrix Affymetrix
Instruments, probe arrays, applications, software, and/or services which have
been sold or leased by Affymetrix to Customer (the “Affymetrix Instrument(s)”),
and any Affymetrix software installed on the workstation, which software is
owned and licensed by Affymetrix to Customer (the “Applications”). Any part or
subassembly of an Affymetrix Instrument that is sold or provided to Customer by
Affymetrix shall be deemed “Covered Parts.” The Applications and Affymetrix
Instruments are collectively referred to herein as the “System.”

2.             Services. Subject to the service level elected by the Customer
(as initially specified on Annex 2 of the Supply Agreement), during the Term of
this Service Contract and in exchange for Customer’s payment of the agreed to
fee, Affymetrix shall provide to Customer the services as stated on the related
quote (the “Covered Services”), which can include:

(a)           Repair. Affymetrix or its designee shall repair or otherwise
correct any material reproducible failure or malfunction. A failure or
malfunction shall be “material” if it represents a substantial nonconformity
with Affymetrix’ current published specifications for the Affymetrix Instrument
and Customer determines (and notifies Affymetrix) that such error or malfunction
substantially interferes with Customer’s normal use of the Affymetrix
Instrument. All Affymetrix Affymetrix Instruments require a consistent and
reliable power source in order to perform optimally. The GeneArray Scanner also
requires a significant amount of current, 13-15A on a 110V line, or 6-8A on a
220V line.  Whichever system configuration is chosen, both systems require a
dedicated circuit or line in order to allow for peaks in power required and the
headroom that entails. Affymetrix assumes no responsibility for damage caused by
any power supply circuit or related units.

(b)           Preventative Maintenance and Performance Checks. Affymetrix or its
designee will perform on-site preventative maintenance and performance checks on
the Affymetrix Instruments as set forth in Affymetrix’ current published
preventative maintenance procedures and Affymetrix Instrument service
specifications.

(c)           Customer Support. Telephone customer support shall be provided by
Affymetrix during normal business hours. Reasonable telephone support shall be
available only to those employees of Customer who have been trained by
Affymetrix in the use of the Affymetrix Instruments.

(d)           Service Limitations. Customer agrees to follow the operation
procedures published by Affymetrix, including procedures for routine
maintenance. Affymetrix shall have no obligation to support the following:

(i)            Neglect, misuse, accidents, or the failure to perform routine
operational maintenance;

(ii)           Improper or inadequate adjustment, calibration or operation of
the Affymetrix Instruments by Customer or its designee;

(iii)          Modifications made to the Affymetrix Instrument or System without
the prior written approval of Affymetrix;

(iv)          Unapproved Relocation of the Affymetrix Instrument or System;

(v)           Failure or fluctuation of electrical power, lightning or static;
fire, water spill, flooding, chemical spill, earthquake, military or civil
disturbance, or acts of God;

(vi)          The use of media, supplies or other products not supplied or
approved by Affymetrix;

(vii)         The use of any equipment, software, or peripherals which are not
part of the Affymetrix Instrument or System; or

(viii)        Any computer related hardware, unless otherwise on the Sales
Quote.

Customer shall reimburse Affymetrix at Affymetrix’ then-current service call
fees, including all labor, parts and zone charges, for all work of Affymetrix or
its designee incurred in investigating any failure or malfunction that
Affymetrix reasonably determines not to be part of the Covered Services.

--------------------------------------------------------------------------------


 

3.            Installation Services. When this Service Contract is entered into
concurrently with the initial purchase, lease or license of the System, and upon
Customer’s request, Affymetrix or its designee may provide on-site installation
assistance for the System and such other services as Affymetrix reasonably
determines are necessary to permit Customer to begin use of the System. Customer
shall promptly perform all tasks reasonably requested by Affymetrix or its
designee in connection with such installation and site preparation.

4.             Limitations. Any and all Affymetrix Instruments, software, other
products, or any parts or subassemblies of the foregoing that are not provided
by Affymetrix or its designee shall be deemed “Non-Covered Equipment.”
Affymetrix shall have no obligations with respect to Non-Covered Equipment;
moreover, and notwithstanding anything herein to the contrary, Affymetrix shall
have no obligation to provide Covered Services in connection with any Affymetrix
Instruments or Covered Parts:

(a)           that have been substantially altered by Customer, including any
serial numbers or other identifying markings;

(b)           that do not incorporate all of Affymetrix’ engineering
improvements or other fixes that Affymetrix requests Customers to implement;

(c)           that incorporate Non-Covered Equipment or have Non-Covered
Equipment attached to them;

(d)           that have been operated in conditions outside of Affymetrix’
environmental or electrical site specifications as defined in the product
operation, installation or maintenance manuals provided with the Affymetrix
Instruments;

(e)           that have been operated in hazardous environments or used to
analyze hazardous materials that may cause residual contamination;

(f)            that have been repaired or maintained by anyone other than
Affymetrix or its designee, except such routine operational maintenance as set
forth in the product operation, installation or maintenance manuals provided
with the Affymetrix Instrument.

5.             Access and Service Safety. Customer will provide Affymetrix and
its designees reasonable and safe access to all Affymetrix Instruments and
Systems for the provision of any services and for any audit of compliance with
Affymetrix’ installation and operational guidelines. If environmental or
operational contamination creates a hazard for Affymetrix personnel, Affymetrix
may supervise Customer’s performance of service procedures. Customer is
responsible for proper disposal of all contaminated material and of contaminated
parts that cannot be safely returned to Affymetrix. Any Affymetrix services that
Affymetrix may provide in connection with the activities contemplated by this
paragraph shall be deemed not to be Covered Services, and Customer shall
reimburse Affymetrix at Affymetrix’ then-current service call fees, including
all labor, parts and zone charges, for all such work of Affymetrix or its
designee.

6.             Relocation of Covered Equipment. If any Affymetrix Instrument is
moved from its installation position, Affymetrix may, at its discretion,
determine that such Affymetrix Instrument has been relocated (a “Relocation”).
Relocation of Affymetrix Instruments may result in service charges as follows:

(a)           “Approved Relocation.” Relocation of Affymetrix Instruments by
Affymetrix or its designees is permitted.  Affymetrix Instruments may be moved
with the assistance of Affymetrix at Affymetrix’ service call fees, including
all labor, parts and zone charges. With prior written approval of Affymetrix,
Customer may move specified Affymetrix Instruments without incurring any
charges. Customer will contact Affymetrix prior to moving any Affymetrix
Instrument.

(b)           “Unapproved Relocation.” Any Service Contract or warranty covering
an Affymetrix Instrument shall be rendered void and unenforceable by Relocation
of such Affymetrix Instrument without the prior written approval of Affymetrix.
At the discretion of Affymetrix, upon completion of a maintenance inspection and
service at Affymetrix’ then-current service call fees, including all labor,
parts and zone charges, the subject Service Contract or warranty may be
reinstated.

(c)           “New Site Location.” Relocation of Affymetrix Instruments may
result in additional service charges and modification of response times, as
determined by Affymetrix.

7.             Obsolete Products. Covered Parts, Affymetrix Instruments or
System that are no longer offered for sale or

--------------------------------------------------------------------------------


 

license by Affymetrix (“Obsoleted Items”) will be maintained and repaired on a
reasonable efforts basis by Affymetrix. If Affymetrix determines in its
discretion that support and service of such Obsolete Items is no longer
reasonable, Affymetrix shall notify Customer of such determination and such
Obsoleted Item shall be deemed not to be a Covered Part, Affymetrix Instrument
or System.

8.             Billable Services. All services performed by Affymetrix on
Customer’s Non-Covered Equipment or which are not Covered Services
(collectively, “Billable Services”) shall be billable to Customer at Affymetrix’
then-current service call fees, including all labor, parts and zone charges.

9.             Ownership. All replaced parts removed from the System in
connection with any services shall become the property of Affymetrix upon their
replacement. Any and all modifications to the Affymetrix Instrument or System,
including all intellectual property rights associated therewith, made or
provided by Affymetrix pursuant to the Service Contract, whether alone or with
any contribution from Customer or its employees, agents or contractors, shall be
owned exclusively by Affymetrix. To the extent Customer or its employees, agents
or contractors, may acquire any right or interest therein by operation of law,
Customer irrevocably assigns all such right and interest exclusively to
Affymetrix. Customer shall maintain and enforce agreements and policies with its
employees, agents and contractors sufficient to give effect to the provisions of
this Paragraph.

10.          Limited Warranty. Affymetrix warrants that it will render the
services hereunder in a good and workmanlike manner. As Affymetrix’ sole
responsibility and Customer’s exclusive remedy in the event of any material
failure to meet such standard, Affymetrix shall make a reasonable effort to
remedy any resulting discrepancies. Any claim based on the foregoing warranty
must be submitted in writing in accordance with Affymetrix’ standard procedures
within thirty (30) days after delivery or the date of the required delivery of
the pertinent services at issue. EXCEPT AS EXPRESSLY SET FORTH IN THIS
PARAGRAPH, AFFYMETRIX MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED,
AS TO ANY MATTER WHATSOEVER, INCLUDING WITHOUT LIMITATION, THE SERVICES.
AFFYMETRIX SPECIFICALLY DISCLAIMS, WITHOUT LIMITATION, ANY IMPLIED WARRANTY OF
MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS FOR A PARTICULAR PURPOSE.

11.          Limitation of Liability. The total liability of Affymetrix
(including its employees, agents, subcontractors and suppliers) for all claims,
whether in contract, tort (including negligence, product liability and strict
liability), or otherwise, arising out of, connected with, or resulting from any
performance or on performance hereunder shall not exceed the total fees
hereunder allocable to the services that give rise to the claim, up to a maximum
of twelve (12) months for the services at issue. In no event shall Affymetrix be
liable for any incidental, consequential, indirect, or special damages
(including, without limitation, damages for loss of revenue, cost of capital,
claims of customers for service interruptions or failure of supply, and costs
and expenses incurred in connection with labor, overhead, transportation,
installation, or removal of equipment or programming or substitute facilities or
supply sources), even if Affymetrix has been advised of the possibility of such
damages.

12.          Delays. The time within which Affymetrix obligations are required
to be fulfilled hereunder will be extended for a period equal to the time lost
by reason of any delay arising directly or indirectly from causes beyond
Affymetrix’ reasonable control, including without limitation, acts of God,
unforeseeable circumstances, acts or omissions of any governmental authority,
war riot, revolution, fires, floods, earthquakes, strikes, labor disputes,
sabotage, epidemics, failure to obtain timely instructions or information from
Customer, or necessary and proper labor, materials, components, facilities or
transportation.

 

AFFYMETRIX

 

 

 

 

 

 

 

 

By: __________________________

 

 

Name:

 

 

Title:

 

 

 

 

 

CUSTOMER

 

 

 

 

 

By: __________________________

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ANNEX 2

 

CURRENT AFFYMETRIX INSTRUMENT SERVICE LEVEL PACKAGES

               

 

 

Phone Coverage

 

Telephone Response

 

On-Site Response

 

Emergency Visits

 

Preventative Maintenance Visits

 

Applications Training

 

Affymetrix Instrument Relocation

 

Exclusions

 

Annual Price

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Diagnostic Premium Service

 

Mon-Fri; 8am-5pm, excluding holidays

 

8 hours or less

 

96 hours or less

 

Three

 

One

 

None

 

None

 

Scanner Laser, Power Supply and Consumables

 

Standard Affymetrix pricing

Prevention Plus

 

Mon-Fri; 8am-5pm, excluding holidays

 

8 hours or less

 

96 hours or less

 

Three

 

One

 

None

 

None

 

Scanner Laser, Power Supply and Consumables

 

Standard Affymetrix pricing

Assurance

 

Mon-Fri; 8am-5pm, excluding holidays

 

8 hours or less

 

72 hours or less

 

Unlimited

 

One

 

None

 

None

 

Consumables

 

Standard Affymetrix pricing

Elite

 

Mon-Fri; 8am-5pm, excluding holidays

 

4 hours or less

 

48 hours or less

 

Unlimited

 

One

 

2 Days

 

1 Per Year

 

Consumables

 

Standard Affymetrix pricing

Diagnostic Level

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*  Roche or a purchaser of Affymetrix Instruments may request that Affymetrix
roll out a new service level suitable for the diagnostics marketplace.  Upon
receipt of such a request, Affymetrix will use commercially reasonable efforts
to meet such request (and set a corresponding commercially reasonable price for
such enhanced services.

Affymetrix reserves the right to modify its service levels in effect (and prices
therefor) from time to time.

--------------------------------------------------------------------------------


ANNEX 3

 

Affymetrix Software Maintenance Terms and Conditions

1. General — This agreement (the “Software Maintenance Agreement”) constitutes
an offer by [Affymetrix] (“Affymetrix”) to provide to the customer (“Customer”)
identified below certain services described herein relating to the Affymetrix
Instrumentation software (the “SOFTWARE”).  The Software Maintenance Agreement
shall be effective as of the date Customer first receives the SOFTWARE (the
“Effective Date”). If Customer’s service order is deemed an offer, Affymetrix’
acceptance is expressly conditional on Customer’s acceptance of these terms; if
these terms are considered an offer by Affymetrix, Customer’s acceptance is
expressly limited to these terms. Any additional or different terms or
conditions proposed by Customer shall not become part of this Agreement. To the
extent that a purchase order or other form is used by Customer for accounting
convenience, Affymetrix objects to any proposed changes. Subject to the terms
hereof, Affymetrix will provide Support Services to Customer for the number of
copies of SOFTWARE for which Customer is licensed.

2. Support Services — “Support Services” consist of (a) Error Correction and
Telephone Support provided to the technical support contact concerning the
installation and use of the then-current release of SOFTWARE and the Previous
Sequential Release thereof and (b) Product Updates / Upgrades that Affymetrix in
its sole discretion makes generally available (if Customer has purchased such
Product Upgrade). Notwithstanding the foregoing, nothing herein shall be
construed as a guarantee that Affymetrix will release Product Updates / Upgrades
during the term, or any renewal term, of this Software Maintenance Agreement.

A “Product Update” consists of one (1) copy of published revisions to the
printed documentation and one (1) copy of revisions to the SOFTWARE which are
not designated by Affymetrix as products for which it charges a separate fee.

A “Product Upgrade” is a new software product that contains enhancements to the
SOFTWARE. Affymetrix shall advise Customer of recent Product Upgrades.

All Product Updates and Upgrades provided to Customer hereunder shall be
governed by the terms of the applicable license agreement(s) (including without
limitation the Server Software License Agreement and/or End-User License
Agreement) relating to the SOFTWARE (collectively, the “License Agreement”).
Upon installation of Product Updates or Upgrades, all prior versions or releases
thereof shall be destroyed by Customer. Upon written request from Affymetrix,
Customer shall certify in writing the destruction of all such prior versions in
accordance with this section.

Customer shall pay Affymetrix, at Affymetrix’ then-current standard consulting
rates plus related expenses incurred therewith, for all additional services
rendered by Affymetrix hereunder, including without limitation, for Product
Upgrades that Customer has elected to purchase and re-installation of any
SOFTWARE as a result of hardware or software upgrades.

3. Fees and Payment — Customer shall pay Affymetrix the Annual Maintenance Fee
for the initial term, and each renewal term, of the Software Maintenance
Agreement.  Annual Maintenance Fees will be billed on an annual basis and
payable in advance. Overdue payment of any such fee shall bear interest at the
lesser of eighteen percent (18%) per annum or the maximum rate allowed under
applicable law.

If Customer elects to obtain Support Services, Support Services must be
purchased to cover all copies of the applicable SOFTWARE. If Customer fails to
purchase/renew maintenance for the Software, or if such maintenance is
terminated pursuant to the terms of this Agreement, Customer may continue to use
such Software pursuant to the License granted hereunder but will not be entitled
to receive maintenance services for such Software. To reinstate such services,
Customer must pay all maintenance fees on a cumulative basis for periods during
which Customer did not purchase coverage.  Customer shall be responsible for all
taxes associated with Support Services other than U.S. taxes based on
Affymetrix’ net income. Each payment by Customer is due within thirty (30) days
from receipt of the applicable Affymetrix invoice.

If any payment is not made within one hundred and eighty (180) days of the
applicable due date, Support Services will be Terminated.

Customer shall pay Affymetrix the purchase price of any Product Upgrades
Customer elects to purchase at Affymetrix’ then current price for such Product
Upgrade.

4. Error Correction — Affymetrix will exercise commercially reasonable efforts
to correct any Error reported by Customer in the then-current, unmodified
release of SOFTWARE in accordance with the priority level reasonably assigned to
such Error by Affymetrix.

(a)          Priority A Errors.  Affymetrix shall promptly commence the
following procedures:

(i)    assign Affymetrix engineers to correct the Error;

(ii)          notify Affymetrix management that such Errors have been reported
and of steps being taken to correct such Error(s);

--------------------------------------------------------------------------------


 

(iii)  provide Customer with periodic reports on the status of the corrections;
and

(iv)      initiate work to provide Customer with a Workaround or Fix.

(b)         Priority B Errors.  Affymetrix shall exercise commercially
reasonable efforts to include the Fix for the Error in the next regular SOFTWARE
maintenance release.

(c)          Priority C Errors.  Affymetrix may include the Fix for the Error in
a subsequent major release of the SOFTWARE.

If Affymetrix believes that a problem reported by Customer may not be due to an
Error in the SOFTWARE, Affymetrix will so notify Customer. At that time,
Customer may (1) instruct Affymetrix to proceed with problem determination at
its possible expense as set forth below, or (2) instruct Affymetrix that
Customer does not wish the problem pursued at its possible expense.

If Customer requests that Affymetrix proceed with problem determination at its
possible expense and Affymetrix determines that the error was not due to an
Error in the SOFTWARE, Customer shall pay Affymetrix, at Affymetrix’
then-current and standard consulting rates, for all work performed in connection
with such determination, plus reasonable related expenses incurred therewith. If
Customer instructs Affymetrix that it does not wish the problem pursued at its
possible expense or if such determination requires effort by Affymetrix in
excess of Customer’s instructions, Affymetrix may, at its sole discretion, elect
not to investigate the problem with no liability therefor.

Customer shall not be liable for (i) problem determination or repair to the
extent problems are due to Errors in the SOFTWARE, (ii) work performed under
this paragraph in excess of its instructions or (iii) work performed after
Customer has notified Affymetrix that it no longer wishes work on the problem
determination to be continued at its possible expense (such notice shall be
deemed given when actually received by Affymetrix).

5. Exclusions —  Under this Agreement Affymetrix shall have no obligation to
support:

(a)          Any Computer related hardware, unless otherwise agreed in writing
by Affymetrix and the Customer.

(b)         Any On-Site support , unless otherwise agreed in writing by
Affymetrix and the Customer.

(c)          SOFTWARE that is altered, damaged or modified, except by
Affymetrix, or any portion of the SOFTWARE incorporated with or into other
software;

(d)         SOFTWARE that is not the then-current release or immediately
Previous Sequential Release;

(e)          SOFTWARE problems caused by Customer’s negligence, abuse or
misapplication, use of SOFTWARE other than as specified in the Affymetrix’ user
manual or Documentation, or by other factors beyond the control of Affymetrix;
or

(f)            SOFTWARE installed on any computer hardware that is not supported
by Affymetrix or any computer or workstation not strictly complying with
specifications listed in Documentation; or Software for which a license under
the License Agreement has not been obtained or applicable fees have not been
paid for any copy of SOFTWARE.

Affymetrix shall have no liability for any changes in Customer’s hardware which
may be necessary to use SOFTWARE due to a Workaround or maintenance release.

8. Definitions —

(a)          “Annual Maintenance Fee” shall be as set forth in the Sales Quote.

(b)         “Documentation” shall mean the manual(s) relating to the use of the
SOFTWARE delivered by Affymetrix to Customer.

(c)          “Error” means an error in the SOFTWARE which significantly degrades
the SOFTWARE as compared to the Affymetrix published performance specifications.

(d)         “Error Correction” means the use of reasonable commercial efforts to
correct Errors..

(e)          “Fix” means the repair or replacement of object or executable code
versions of SOFTWARE to remedy an Error.

(f)            “Previous Sequential Release” means at any time the version or
release of SOFTWARE which has been replaced by the then-current version or
release of such SOFTWARE. Notwithstanding anything to the contrary herein, a
Previous Sequential Release will be supported by Affymetrix only for a period of
six (6) months after release of the then-current  version or release.

(g)         “Priority A Error” means an Error which renders SOFTWARE inoperative
or causes the SOFTWARE to fail catastrophically.

(h)         “Priority B Error” means an Error which substantially degrades the
performance of SOFTWARE or materially restricts Customer’s use of the SOFTWARE.

--------------------------------------------------------------------------------


 

(i)    “Priority C Error” means an Error which causes only a minor impact on the
performance of  SOFTWARE or Customer’s use of SOFTWARE.

(j)             “Support Services” or “Maintenance” means Affymetrix’ support
services as described in Section 2.

(k)          “Telephone Support” means technical assistance provided by
Affymetrix to the technical support contact during normal business hours
concerning the installation and use of the then-current release of SOFTWARE and
the Previous Sequential Release.

(l)             “Workaround” means a change in the procedures followed or data
supplied by Customer to avoid an Error without substantially impairing
Customer’s use of SOFTWARE.

9. Miscellaneous - THESE TERMS AND CONDITIONS CONSTITUTE A SERVICE AGREEMENT AND
NOT A PRODUCT WARRANTY. THE SOFTWARE AND ALL MATERIALS RELATED TO THE SOFTWARE
ARE SUBJECT EXCLUSIVELY TO THE WARRANTIES SET FORTH IN THE LICENSE AGREEMENT.
THIS SOFTWARE MAINTENANCE AGREEMENT SHALL NOT CHANGE OR SUPERSEDE ANY TERM OF
THE LICENSE AGREEMENT EXCEPT TO THE EXTENT UNAMBIGUOUSLY CONTRARY THERETO.

 

[                                     ]:

 

By:                                        

Name (Print):

Title:

Date:

 

Signature of Buyer Officer or Designee. By signing the
above, the signatory is representing and warranting that they
are authorized to enter into this Agreement on behalf of Buyer.

--------------------------------------------------------------------------------

